Citation Nr: 0013608	
Decision Date: 05/23/00    Archive Date: 05/30/00

DOCKET NO.  99-00 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an increased rating for acne vulgaris 
since July 16, 1997, currently evaluated as 10 percent 
disabling.  

2.  Entitlement to an effective date prior to July 16, 1997, 
for a 10 percent disability evaluation for service-connected 
acne vulgaris.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel



INTRODUCTION

The veteran had active military service from March 1975 to 
March 1977.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Buffalo, New York.  

The claim for an increased rating for acne vulgaris since 
July 16, 1997, will be addressed in the Remand section of 
this decision.  


FINDINGS OF FACT

1.  All the relevant evidence necessary for an equitable 
disposition of the claim for entitlement to an effective date 
prior to July 16, 1997, for a 10 percent disability 
evaluation for acne vulgaris has been obtained.  

2.  The veteran was treated for acne vulgaris from December 
1992 to October 1996 on an outpatient basis by VA.  

3.  The veteran filed a claim for an increased rating for 
acne vulgaris on July 16, 1997.  

4.  The veteran has not presented any evidence showing an 
increase in service-connected acne vulgaris within the year 
prior to July 16, 1997.  

5.  The veteran was awarded a 10 percent rating for acne 
vulgaris effective July 16, 1997, the date of receipt of his 
claim for an increased rating for that disability.  





CONCLUSION OF LAW

The criteria for an effective date prior to July 16, 1997, 
for a 10 percent disability evaluation for service-connected 
acne vulgaris have not been met.  38 U.S.C.A. §§ 5107, 5110 
(West 1991); 38 C.F.R. §§ 3.157, 3.400, 4.119, Diagnostic 
Code 7806 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the veteran's earlier effective date 
claim is well grounded with in the meaning of 38 U.S.C.A. 
§ 5107(a).  That is, the Board finds that this claim is 
plausible.  The Board is also satisfied, with respect to such 
claim, that all relevant facts have been properly developed, 
and that no further assistance to the veteran is required by 
statute.  

In a memorandum decision dated in August 1977, the RO granted 
service connection for acne vulgaris.  In October 1979, the 
RO assigned a 10 percent disability evaluation, which became 
effective in November 1978.  

In April 1982, the veteran underwent a VA compensation and 
pension examination regarding the service-connected skin 
disorder.  That examination revealed complaints of skin 
eruptions that emitted excess fluid and pus and extensive 
scarring on the back and chest.  An examination of the skin 
showed a few discrete pustulae on the back and lower 
abdominal areas.  The remainder of the body was clear. The 
diagnosis was mild acne of the back and lower abdomen.  The 
prognosis was recurrent subject to remissions and periods of 
exacerbation.   

In May 1982, the RO reduced the disability rating for acne 
vulgaris to a noncompensable evaluation, effective from 
August 1982.  The veteran was notified of that determination 
and of his right to appeal the decision.  He did not initiate 
an appeal within one year after issuance of that 
notification.  

In July 1997, the veteran filed a claim for an increased 
rating for his service-connected acne vulgaris.  

When examined by VA in September 1997, the veteran reported 
that his skin disorder was under reasonable control with 
medication.  Without the medication, the disorder became 
worse.  The veteran stated he uses a combination of 
tetracycline orally and topical benzoyl peroxide.  He sees a 
dermatologist on a regular basis.  A physical examination of 
the skin revealed multiple cystic lesions on the back and a 
few scattered on the front of the chest.  The examiner 
observed numerous comedones and diffuse areas of 
hypopigmented scarring on the back.  There were no lesions on 
the face or scalp.  The veteran related that his buttock and 
groin area were clear.  There were small patches of 
lichenification and scaling noted behind the ears, right 
elbow, and knees.  The diagnoses were cystic acne, presently 
under fair control with topical ointments and oral 
tetracycline and chronic lichenification.  

Based on the results of the September 1997 VA examination, 
the RO increased the disability evaluation for the service-
connected skin disability to 10 percent.  That evaluation 
became effective on July 16, 1997, the date in which the 
veteran filed the claim for an increased rating for the skin 
disorder.  

After the September 1997 rating action, the veteran submitted 
VA outpatient treatment records dated December 1992 to April 
1998.  The records from December 1992 to October 1996 reflect 
mild acne on the chest, back, and face.  It was noted that 
the veteran was being treated with medication for the skin 
disorder.  

Analysis

The pertinent provisions of 38 C.F.R. § 3.400 (1999) provide 
that:

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.

(o)(2) Disability compensation. Earliest date as of which it 
is factually ascertainable that an increase in disability had 
occurred if the claim is received within 1 year from such 
date otherwise, date of receipt of claim.

The provisions of 38 C.F.R. § 3.157 direct further, in 
pertinent part, that:

	(b) Claim. Once a formal claim for pension or 
compensation has been allowed or a formal claim for 
compensation disallowed for the reason that the service-
connected disability is not compensable in degree, receipt of 
one of the following will be accepted as an informal claim 
for increased benefits or an informal claim to reopen.

	(1) Report of examination or hospitalization by 
Department of Veterans Affairs or uniformed services. The 
date of outpatient or hospital examination or date of 
admission to a VA or uniformed services hospital will be 
accepted as the date of receipt of claim.  The provisions of 
this paragraph apply only when such reports relate to 
examination or treatment of a disability for which service-
connection has previously been established or when a claim 
specifying the benefit sought is received within one year 
from the date of such examination, treatment or hospital 
admission.

The Board observes that the effective date of an evaluation 
is based upon a variety of factors, including the date of 
claim, date entitlement is shown, date of informal claims, 
reports of VA hospitalization or treatment, finality of 
decisions, and date of "new claim".  In order to apply the 
above statutory and regulatory provisions to the instant 
appeal, it is necessary to determine the date of the 
veteran's claim and the date that it became ascertainable 
that the veteran's service-connected acne vulgaris was 
productive of a 10 percent disability evaluation.  

In this matter, the veteran asserts that he is entitled to an 
effective date prior to July 1997 for 10 percent evaluation 
for acne vulgaris.  Specifically, the veteran maintains that 
the effective date should date back to December 1992, the 
beginning date of VA outpatient treatment records as provided 
by 38 C.F.R. § 3.157(b)(1).  
In that connection, the December 1992 to October 1996 
outpatient treatment records reflect that the veteran was 
seen for the acne of various parts of the body beginning in 
December 1992.  The veteran maintains and the records shows 
that that evidence had not been associated with the veteran's 
claims file at the time the of the September 1997 rating 
action which granted the 10 percent evaluation for the skin 
disorder.  Inasmuch as these medical records reflect 
treatment for the disability at issue beginning in December 
1992, the next question is whether the veteran was entitled 
to a 10 percent disability evaluation prior to July 16, 1997.  

The service-connected skin disability is rated by analogy to 
eczema under 38 C.F.R. § 4.119, Diagnostic Code (DC) 7806.  
See 38 C.F.R. § 4.20 (1999).  Under DC 7806, a 30 percent 
disability evaluation is assigned for eczema with exudation 
or constant itching or excessive lesions, or marked 
disfigurement.  A 10 percent evaluation is assigned for 
disability manifested by exfoliation, exudation or itching, 
if exposed surface or extensive areas are involved.  DC 7806.  

Although the December 1992 to October 1996 VA records reflect 
that veteran was being treated for the skin disability, the 
medical examiners noted mild acne involving the chest, back, 
and face.  There were no objective findings of exfoliation or 
exudation.  In addition, there was no evidence of itching.  
Thus, the pathology associated with the veteran's skin 
disorder did not support the assignment of a 10 percent 
disability evaluation.  DC 7806.  

Based on these factors, the Board finds that the evidence 
does not establish that there was a time during the year 
prior to receipt of the veteran's claim on July 16, 1997, as 
of which it can be said that it was factually ascertainable 
that an increase in disability had occurred.  38§ C.F.R. 
§ 3.157, 3.400(o)(2).  

The May 1982 rating decision of the RO, which reduced the 
disability rating for the service-connected skin disorder to 
a noncompensable evaluation, was not appealed by the veteran 
and became final.  38 U.S.C.A. § 7105(c) (West 1991); 
38 C.F.R. § 3.104 (1999).  That decision can be reviewed only 
on a showing of clear and unmistakable error.  38 C.F.R. 
§§ 3.105, 3.400(o) (1999).  However, the veteran has not 
asserted that there was clear and unmistakable error in the 
May 1982 rating action which a zero percent rating for acne 
vulgaris.  In the absence of error in that decision, there is 
no basis for paying compensation benefits for acne vulgaris 
prior to July 16, 1997, in this case.  

The United States Court of Appeals for Veterans Claims has 
held that where the law and not the evidence is dispositive, 
the Board should deny an appeal because of the absence of 
legal merit or the lack of entitlement under the law.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).  The veteran in 
this case failed to allege facts which meet the criteria set 
forth in the law or regulations and, accordingly, his claim 
must be denied.  


ORDER

Entitlement to an effective date prior to July 16, 1997, for 
a 10 percent disability evaluation for service-connected acne 
vulgaris denied.  


REMAND

As a preliminary matter, the Board finds that the veteran's 
claim for an increased rating for acne vulgaris is plausible 
and thus well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a); see Proscelle v. Derwinski, 2 Vet. App. 629 (1992) 
(a claim of entitlement to an increased evaluation for a 
service-connected disability generally is a well-grounded 
claim).  

After this matter was forwarded to the Board, the veteran 
submitted private medical records dating from August to 
September 1999 and VA outpatient treatment records dated in 
March 1999 in support of his claim for an increased rating 
for acne vulgaris.  These records show treatment for the skin 
disorder.  However, RO consideration of these documents has 
not been waived.  38 C.F.R. § 19.37 (1999).  

Therefore, the case is REMANDED to the RO for the following 
actions:  

1.  The RO should readjudicate the claim 
for increased rating for acne vulgaris 
since July 17, 1997, based on the 1999 
private and VA medical records noted in 
the body of this Remand.  

2.  If the benefit sought on appeal is 
not granted to the satisfaction of the 
veteran, a Supplemental Statement of the 
Case should be issued and the veteran and 
his representative provided with an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further consideration, if otherwise in 
order.  By this REMAND, the Board 
intimates no opinion as to the final 
outcome warranted.  No action is required 
of the veteran until he is otherwise 
notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).













This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals


 



